 



Exhibit 10.4

 

 



[g35mibzr01iw000001.jpg]Ashland Global Holdings Inc.

50 E. RiverCenter Blvd.
Covington, Kentucky 41011

 

 

January ___, 2020

Employee Name

Employee Address

 

Dear _________:

RE: Change in Control Agreement

Ashland Global Holdings Inc. (“Ashland” or the “Company”) considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interest of the Company and its shareholders.
In this regard, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change in Control of the
Company does exist and that such possibility, and the uncertainty and questions
which a Change in Control of the Company may raise among management, may result
in the departure or distraction of management personnel to the detriment of the
Company and its shareholders. In addition, difficulties in attracting and
retaining new senior management personnel may be experienced. Accordingly, on
the basis of the recommendation of the Compensation Committee of the Board, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of certain members of the
Company's management, including you, to their assigned duties without
distraction in the face of the potentially disruptive circumstances arising from
the possibility of a Change in Control of the Company.

In order to encourage you to remain in the employ of the Company or a Subsidiary
thereof, as applicable, this Agreement sets forth those benefits which the
Company will provide to you in the event your employment terminates after or as
a result of a Change in Control of the Company under the circumstances specified
in this Agreement.

SECTION A. DEFINITIONS

1.            "Agreement" shall mean this letter agreement, which is a complete,
entire and immediate substitute for any prior agreement you may have had with
the Company addressing the benefits you would receive in the event of your
termination from employment as a result of a Change in Control of the Company.

2.            "Board" shall mean the Company's Board of Directors.

3.            "Cause" shall occur hereunder only upon:

(a)          the willful and continued failure by you to substantially perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or injury) after a written demand
for substantial performance is delivered to you by the Board which

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

specifically identifies the manner in which the Board believes that you have not
substantially performed your duties;

(b)          the willful engaging by you in gross misconduct materially and
demonstrably injurious to the Company after a written demand to cease such
misconduct is delivered to you by the Board; or

(c)          your conviction of or the entering of a plea of nolo contendre to
the commission of a felony involving moral turpitude.

For purposes of this paragraph 3, no act, or failure to act, on your part shall
be considered "willful" unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for such purpose, alone or in conjunction with any
other purpose, (after at least 20 days prior notice to you and an opportunity
for you, together with your counsel, to be heard before the Board), finding that
in the good faith opinion of the Board you failed to perform your duties or
engaged in misconduct as set forth above in subparagraph (a) or (b) of this
paragraph, and that you did not correct such failure or cease such misconduct
after being requested to do so by the Board, or as set forth in subparagraph (c)
of this paragraph, finding that you have been convicted of or have entered a
plea of nolo contendre to the commission of a felony involving moral turpitude.

4.            "Change in Control of the Company" shall be deemed to have
occurred if:

(a)          there shall be consummated:

(i)         any consolidation or merger of the Company (a "Business
Combination"), other than a consolidation or merger of the Company into or with
a direct or indirect wholly-owned subsidiary, in which the shareholders of the
Company own, directly or indirectly, less than 50% of the then outstanding
shares of common stock of the Business Combination that are entitled to vote
generally for the election of directors of the Business Combination or pursuant
to which shares of the Company's Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company's Common Stock immediately prior to the merger have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately after the merger; or

(ii)        any sale, lease, exchange or transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company, provided, however, that no sale, lease, exchange or other transfer of
all or substantially all the assets of the Company shall be deemed to occur
unless assets constituting 80% of the total assets of the Company are
transferred pursuant to such sale, lease, exchange or other transfer;

(b)          the shareholders of the Company shall approve any plan or proposal
for the liquidation or dissolution of the Company;

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

(c)          any Person, other than the Company or a Subsidiary thereof or any
employee benefit plan sponsored by the Company or a Subsidiary thereof, shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the Company representing 20% or more of the combined
voting power of the Company's then outstanding securities ordinarily (and apart
from rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately-negotiated purchases or otherwise, without the approval of
the Board; or

(d)         at any time during a period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company's shareholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period.

(e)          Notwithstanding the foregoing, a “Change in Control of the Company”
shall not be deemed to have occurred by virtue of:

(i)         the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions; or

(ii)        the repurchase by the Company of outstanding shares of Common Stock
or other securities pursuant to a tender or exchange offer.

5.            "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation
Act, as amended.

6.            "Common Stock" shall mean the common stock, par value $.01 per
share, of the Company.

7.            "Company" shall mean Ashland Global Holdings Inc. and any
successor to its business and/or assets which executes and delivers the
agreement provided for in Section D, paragraph 1 hereof or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

8.            "Competitive Activity" shall have the meaning as set forth in
Section C, paragraph 4.

9.            "Competitive Operation" shall have the meaning as set forth in
Section C, paragraph 4.

10.          "Confidential Information" shall mean information relating to the
Company's, its divisions' and Subsidiaries' and their successors' business
practices and business interests, including, but not limited to, customer and
supplier lists, business forecasts, business and strategic plans, financial and
sales information, information relating to products, process, equipment,
operations, marketing programs, research, or product development, engineering
records, computer systems and software, personnel records or legal records.

11.          "Cutback" shall have the meaning as set forth in Section D,
paragraph 18.

12.         "Date of Termination" shall mean:

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

(a)         if this Agreement is terminated for Disability, thirty (30) days
after the Notice of Termination is given by the Company to you (provided that
you shall not have returned to the performance of your duties on a full-time
basis during such thirty (30) day period);

(b)          if your employment is terminated for Good Reason by you, the date
specified in the Notice of Termination you provide to the Company, which must be
no more than 90 days after the date on which notice of your intent to terminate
your employment for Good Reason is provided to the Company, as provided in
Section A paragraph 15, and Section C, paragraph 2(b) herein; or

(c)          if your employment is terminated for any other reason, the date on
which a Notice of Termination is received by you unless a later date is
specified.

For purposes of applying the provisions of this paragraph 12, except in the case
of Disability, your employment is terminated when you stop performing active
service for the Company, which shall be deemed to occur when it is reasonably
anticipated that your services to the Company will permanently decrease to 20%
or less of the average amount of services you performed for the Company during
the immediately preceding 36 month period (or your total employment if less than
36 months).

13.          "Disability" shall occur when: if, as a result of your incapacity
due to physical or mental illness or injury, you shall have been absent from
your duties with the Company for six (6) consecutive months and shall not have
returned to full-time performance of your duties within thirty (30) days after
written notice is given to you by the Company.

14.          "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

15.          "Good Reason" shall mean the occurrence of any of the following
without your express written consent:

(a)          a significant diminution of your positions, duties,
responsibilities or status with the Company as in effect immediately prior to a
Change in Control of the Company, or a diminution in your titles or offices as
in effect immediately prior to a Change in Control of the Company or any removal
of you from, or any failure to reelect you to, any of such positions following a
Change in Control of the Company;

(b)          a reduction of fifteen (15) percent or more to your base salary in
effect immediately prior to a Change in Control of the Company;

(c)          the failure by the Company or a Subsidiary thereof, as applicable,
to continue in effect any incentive plan or arrangement (including without
limitation, the Company's Incentive Compensation plan, annual bonus and
contingent bonus arrangements and credits and the right to receive performance
awards and similar incentive compensation benefits) in which you are
participating at the time of a Change in Control of the Company (or to
substitute and continue other plans or arrangements providing you with
substantially similar benefits), except as otherwise required by the terms of
such

plans as in effect at the time of any Change in Control of the Company, or the
taking of any action by the Company which would adversely affect your
participation in or materially reduce your benefits under any such plan;

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

(d)          the failure by the Company to continue in effect any plan or
arrangement to receive securities of the Company (including, without limitation,
any plan or arrangement to receive and exercise stock options, stock
appreciation rights, restricted stock or grants thereof or to acquire stock or
other securities of the Company) in which you are participating at the time of a
Change in Control of the Company (or to substitute and continue plans or
arrangements providing you with substantially similar benefits), except as
otherwise required by the terms of such plans as in effect at the time of any
Change in Control of the Company; or the taking of any action by the Company
which would adversely affect your participation in or materially reduce your
benefits under any such plan;

(e)          the relocation after a Change in Control of the Company of your
principal place of business to a location that exceeds a 50 mile radius from
your principal place of business before the Change in Control of the Company,
except for required travel on the Company's business to an extent substantially
consistent with your business travel obligations as of immediately prior to such
Change in Control of the Company;

(f)          any breach by the Company of any material provision of this
Agreement; or

(g)          any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company as described in Section D,
paragraph 1.

Provided that you and the Company agree that Good Reason shall not exist unless
and until you provide the Company with written notice of the act(s) alleged to
constitute Good Reason within ninety (90) days of your knowledge of the
occurrence of such act(s), as provided under Section C, paragraph 2(a) herein,
and the Company fails to cure such acts within thirty (30) days of receipt of
such notice. Further, if the Company fails to cure such act(s) within this
thirty (30) day period, then you must exercise the right to terminate your
employment for Good Reason within sixty (60) days thereafter, in order for the
termination to be for Good Reason.

16.          "Notice of Good Reason" shall mean a written notice which shall
indicate the specific provision(s) in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment for “Good Reason” under the
provision(s) so indicated.

17.          "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated. For purposes of applying the provisions of this paragraph 17, the
determination of when your employment is terminated shall be made consistent
with the Section 409A Provisions and the provisions of Section A, paragraph 12.




 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

18.          "Person" shall have the meaning as set forth in the Sections 13(d)
and 14(d)(2) of the Exchange Act.

19.          "Qualifying Termination" shall mean the termination of your
employment after a Change in Control of the Company while this Agreement is in
effect, unless such termination is (a) by reason of your death or Disability,
(b) by the Company for Cause, or (c) by you other than for Good Reason.

20.          "Section 409A Provisions" shall mean those statutory provisions of
the Internal Revenue Code of 1986 (as amended) contained in §409A thereof and
the guidance promulgated by the U.S. Department of Treasury or any subdivision
thereof interpreting §409A.

21.          "Subsidiary" shall mean any corporation of which more than 20% of
the outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.

SECTION B. TERM AND BENEFITS

This Agreement shall be in effect for two (2) years from the date you accept
this Agreement and shall automatically renew for successive one (1) year periods
on the first day of each month. This Agreement may be terminated by either party
provided that at least fifteen (15) days advance written notice is given by
either party to the other party hereto prior to the commencement of the next
succeeding one (1) year period, in which case the Agreement shall terminate at
the end of such next succeeding one (1) year period. During the term of
employment hereunder, you agree to devote your full business time and attention
to the business and affairs of the Company and to use your best efforts, skills
and abilities to promote its interests.

This Agreement shall automatically terminate, without additional notice, in the
event of your death, Disability, or upon the effective date of your retirement
in the event you retire at your election or in accordance with the Company's
generally applicable retirement policies, as in effect from time to time.
Notwithstanding the first sentence of this paragraph and the first and second
sentences of this Section B, if a Change in Control of the Company should occur
while you are still an employee of the Company or a Subsidiary thereof, and
while this Agreement is in effect, then this Agreement shall continue in effect
from the date of such Change in Control of the Company for a period of two
years. No benefits shall be payable hereunder unless there shall have been a
Change in Control of the Company and your employment by the Company or a
Subsidiary thereof, as applicable, shall thereafter terminate in accordance with
Section C hereof.

SECTION C. TERMINATION FOLLOWING CHANGE IN CONTROL

1.            Qualifying Termination. If your termination is a Qualifying
Termination, you shall be entitled to receive the payments and benefits provided
in this Section.

2.            Required Notices.

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

(a)          Notice of Good Reason. Notice of Good Reason following a Change in
Control of the Company, as provided for in Section A, paragraphs 15 and 16,
shall be communicated by written Notice of Good Reason to the Company within the
time limits provided in Section A, paragraph 15, and shall not be effective
without such timely Notice of Good Reason.

(b)          Notice of Termination. Any termination of your employment following
a Change in Control of the Company shall be communicated by written Notice of
Termination to the other party hereto. No termination shall be effective without
such Notice of Termination.

3.            Compensation Upon Termination After a Change in Control.

(a)          If your termination is a Qualifying Termination, then as
consideration for and subject to your obligation to abide by the provisions
contained in Section C, paragraph 4 (a) and (b) of this Agreement following a
Qualifying Termination, the Company or the Subsidiary by which you were
employed, as applicable, shall pay to you as severance pay (and without regard
to the provisions of any benefit or incentive plan), in a lump sum cash payment
within five (5) business days following the first day of the seventh calendar
month following the month in which your Date of Termination occurs, an amount
equal to three (3) times the sum of (i) your highest annual base compensation
plus (ii) the highest target annual incentive compensation (expressed as a
percentage of base compensation for all applicable incentive compensation plans)
in respect of the three (3) fiscal years preceding the fiscal year in which your
Date of Termination occurs.

(b)          If your termination is a Qualifying Termination, the Company shall,
in addition to the payments required by the preceding paragraph:

(i)         provide for continuation of your and your eligible dependents'
participation at regular employee rates, in effect from time to time, in all of
the Company's medical, dental and group life plans or programs in which you were
participating immediately prior to your Date of Termination for a period ending
on the December 31 of the second calendar year following the calendar year in
which your Date of Termination occurred and any entitlement to COBRA
continuation coverage under the medical and dental plans shall run concurrently
with said period; provided, however, that said continuation of coverage in the
medical and dental plans during all or part of such period shall be charged at
the full cost for such coverage (meaning the active employee contribution and
the Company's contribution) if the charging of active employee rates for such
coverage during all or part of such period would result in a violation of the
Section 409A Provisions. In the event that your continued participation in any
such plan or program is for whatever reason impossible, the Company shall at
that time, or at the earliest time permitted that will not trigger a tax or
penalty under the Section 409A Provisions, arrange upon comparable terms to
provide you with benefits substantially equivalent on an after-tax basis to
those which you and your eligible dependents are, or become, entitled to receive
under such plans and programs;

(ii)        provide for payment in cash of any performance unit/share awards in
existence on your Date of Termination, calculated at target performance, less
any amounts paid to you under the applicable performance unit/share plan upon a
Change in Control of the Company pursuant to the provisions of such plan;
provided, however, if the Company should determine

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

that the said payment would constitute deferred compensation under the Section
409A Provisions, then said payment shall be made no earlier than the first day
of the seventh calendar month after the calendar month in which the Date of
Termination occurs, or the earliest time permitted that will not trigger a tax
or penalty under the Section 409A Provisions;

(iii)       provide for payment in cash of any incentive compensation (a) earned
for the fiscal year during which the Change in Control of the Company occurred
and any prior fiscal years for which you have not yet received payment, and (b)
payment of the pro-rata portion (through your Date of Termination) of any
incentive compensation for the fiscal year in which your Date of Termination
occurs calculated on the basis of the target bonus percentage of base
compensation in the applicable incentive compensation plan (or plans); provided,
however, if the Company should determine that the said payment would constitute
deferred compensation under the Section 409A Provisions, then said payment shall
be made no earlier than the first day of the seventh calendar month after the
calendar month in which the Date of Termination occurs, or the earliest time
permitted that will not trigger a tax or penalty under the Section 409A
Provisions;

(iv)       provide benefits or compensation under any compensation plan,
arrangement or agreement not in existence as of the date hereof but which may be
established by the Company prior to your Date of Termination at such time as
payments are made thereunder to the same extent as if you had been a full-time
employee on the date such payments would otherwise have been made or benefits
vested; provided, however, if the Company should determine that the said payment
would constitute deferred compensation under the Section 409A Provisions, then
said payment shall be made no earlier than the first day of the seventh calendar
month after the calendar month in which the Date of Termination occurs, or the
earliest time permitted that will not trigger a tax or penalty under the Section
409A Provisions;

(v)        for one (1) year after your Date of Termination, provide and pay for
outplacement services, by a firm reasonably acceptable to you, consistent with
those that have historically been offered to displaced employees generally by
the Company under substantially the same terms and fee structure (but limited in
an amount not to exceed fifteen (15) percent of your annual base compensation
for the year in which your Date of Termination occurs or fifteen (15) percent of
your annual base compensation as of immediately before the Change in Control of
the Company, if greater) as is consistent with an employee in your then current
position (or, if higher, your position immediately prior to the Change in
Control of the Company);

(vi)       for one (1) year after your Date of Termination, provide and pay for
financial planning services, by a firm reasonably acceptable to you, that have
historically been offered to you under substantially the same terms and fee
structure as is consistent with an employee in your then current position (or,
if higher, your position immediately prior to the Change in Control of the
Company);

(vii)      pay to you an amount equal to the value of all unused, earned and
accrued vacation as of your Date of Termination pursuant to the company's
policies in effect immediately prior to the Change in Control of the Company;
provided, however, said payment shall be made no earlier than the first day of
the seventh calendar month after the calendar

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

month in which the Date of Termination occurs, or the earliest time permitted
that will not trigger a tax or penalty under the Section 409A Provisions; and

(viii)     provide for the immediate vesting of all stock options, restricted
stock, restricted stock units and stock appreciation rights held by you, as of
your Date of Termination, under any Company incentive compensation plan or other
stock option plan and stock appreciation rights plan, and all such stock options
and stock appreciation rights shall be exercisable for the remaining terms of
the said options and rights. In the event such immediate vesting is not
permitted under law or the applicable benefit plan or award agreement, the
Company shall provide a payment to you in cash of an amount equal to the value
of the equity-based compensation awards that would otherwise be forfeited as a
result of your Qualifying Termination, based on the closing price of the
Company’s stock on your Date of Termination; provided, however, if the Company
should determine that the said payment would constitute deferred compensation
under the Section 409A Provisions, then said payment shall be made no earlier
than the first day of the seventh calendar month after the calendar month in
which the Date of Termination occurs, or the earliest time permitted that will
not trigger a tax or penalty under the Section 409A Provisions.

(c)          Unless otherwise provided in this Agreement or in the applicable
compensation or stock option plan or program, all payments shall be made to you
within thirty (30) days after your Date of Termination. The benefits in this
Agreement are in addition to all accrued and vested benefits to which you are
entitled under any of the Company's plans and arrangements (to the extent
accrued and vested benefits are relevant under the particular plan or
arrangement), including but not limited to, the accrued vested benefits you are
eligible and entitled to receive under any of the Company's qualified and
non-qualified benefit or retirement plans, or any successor plans in effect on
your Date of Termination hereunder. For these purposes, accrued and vested
benefits shall include any extra, special or additional benefits under such
qualified and nonqualified benefit or retirement plans that become due because
of the Change in Control of the Company.

(d)          You shall not be required to mitigate the amount of any payment
provided for in this Section by seeking other employment or otherwise, nor shall
the amount of any payment provided for in this Section be reduced by any
compensation earned by you as the result of employment by another employer after
your Date of Termination, or otherwise. Except as provided herein, the Company
shall have no right to set off against any amount owing hereunder any claim
which it may have against you.

4.            Certain Restrictions

(a)          Competitive Activity. In consideration of the foregoing, you agree
that if your termination from employment is a Qualifying Termination, then
during a period ending 24 months following your Date of Termination (the
“Non-Compete Period”) you shall not, directly or indirectly, engage in any
Competitive Activity. If you engage in any Competitive Activity during the
Non-Compete

Period, the Company shall be entitled to recover any benefits paid to you under
paragraph 3(a) of this Section C. For purposes of this Agreement, "Competitive
Activity" shall mean your participation, without the written consent of the
General Counsel of the Company, in the management of any business operation of
any enterprise if such business operation (a "Competitive Operation") engages in

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

substantial and direct competition with any business operation actively
conducted by the Company or its divisions and Subsidiaries on your Date of
Termination. For purposes of this paragraph, a business operation shall be
considered a Competitive Operation if such business sells a competitive product
or service which constitutes (i) 15% of that business's total sales, or (ii) 15%
of the total sales of any individual subsidiary or division of that business
and, in either event, the Company's sales of a similar product or service
constitutes either 15% of the total sales of the Company or 15% of the total
sales of any individual Subsidiary or division of the Company. Notwithstanding
the foregoing, a “Competitive Activity” shall not include the mere ownership of
securities in any enterprise, or participation in the management of any
enterprise or any business operation thereof, other than in connection with a
Competitive Operation of such enterprise.

(b)          Non-Solicitation and Non-Interference. In consideration of the
foregoing, you agree that if your termination from employment is a Qualifying
Termination, then during a period ending 24 months following your Date of
Termination (the “Non-Solicitation and Non-Interference Period”) you shall not,
without the prior written consent of the General Counsel of the Company,
directly or indirectly:

(i)         solicit for employment (which shall include services as an employee,
independent contractor or in any other like capacity) any person employed by the
Company or its affiliated companies as of the date of such solicitation; or

(ii)        solicit any customer or other person with a business relationship
with the Company or any of its affiliated companies to terminate, curtail or
otherwise limit such business relationship; or

(iii)      in any other manner interfere in the business relationship the
Company or any of its affiliated companies have with any customer or any third
party service provider or other vendor.

If you engage in any such solicitation or interference during the
Non-Solicitation and Non-Interference Period, the Company shall be entitled to
recover any and all amounts paid to you under paragraph 3(a) of this Section C.

(c)          Injunctive Relief. In the event of a breach or threatened breach of
this paragraph 4 of this Section C, each party agrees that the non-breaching
party shall be entitled to injunctive relief in a court of appropriate
jurisdiction to remedy any such breach or threatened breach, the parties
acknowledging that damages would be inadequate and insufficient.

SECTION D. MISCELLANEOUS

1.            Assumption of Agreement. The Company will require any successor in
interest: (a) to all or substantially all of the business and/or assets of the
Company (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise); or (b) to any portion of the business or assets of the
Company to which your services relate, as a result of the creation of an
independent company through the sale or distribution of new shares of an
existing business or other unit of the Company; in each case, by agreement in
form and substance satisfactory to you, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of a material provision of this Agreement.

2.            Confidentiality. All Confidential Information which you acquire or
have acquired in connection with or as a result of the performance of services
for the Company, whether under this Agreement or prior to the effective date of
this Agreement, shall be kept secret and confidential by you unless:

(a)          the Company otherwise consents;

(b)          the Company breaches any material provision of this Agreement, in
which case you shall be entitled to make limited disclosure of Confidential
Information only to the extent necessary to seek legal relief for such breach;

(c)          you are legally required to disclose such Confidential Information
by a court of competent jurisdiction;

(d)          you disclose such Confidential Information to the Securities and
Exchange Commission, to the extent necessary to report suspected or actual
violations of U.S. securities laws; or

(e)          your disclosure of Confidential Information is protected under the
whistleblower provisions of any other state or federal laws or regulations.

You understand that if you make a disclosure of Confidential Information that is
covered under subparagraph (d) or (e) above, you are not required to inform the
Company, in advance or otherwise, that you have made such disclosure(s), and
nothing in this Agreement shall prohibit you from maintaining the
confidentiality of a claim with a governmental agency that is responsible for
enforcing a law, or cooperating, participating or assisting in any governmental
or regulatory entity investigation or proceeding. This covenant of
confidentiality shall extend beyond the term of this Agreement and shall survive
the termination of this Agreement for any reason and shall continue for so long
as the information you have acquired remains Confidential Information. If you
breach this covenant of confidentiality, the Company shall be entitled to
recover from any benefits paid to you under this Agreement its damages resulting
from such breach.

3.            Employment. You agree to be bound by the terms and conditions of
this Agreement and to remain in the employ of the Company or a Subsidiary
thereof, as applicable, during any period following any public announcement by
any person of any proposed transaction or transactions which, if effected, would
result in a Change in Control of the Company until a Change in Control of the
Company has taken place. However, nothing contained in this Agreement shall
impair or interfere in any way with the right of the Company or a Subsidiary
thereof, as applicable, to terminate your employment prior to a Change in
Control of the Company.

4.            Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled exclusively by
arbitration in accordance with the Center for Public Resources' Model ADR
Procedures and Practices, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the Company shall not be restricted from seeking
equitable relief, including injunctive relief as set forth in paragraph 5 of

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

this Section, in the appropriate forum. Any cost of arbitration will be paid by
the Company. In the event of a dispute over the existence of Good Reason or
Cause after a Change in Control of the Company, then the Company, or the
Subsidiary by which you are employed, as applicable, shall continue to pay your
salary, bonuses and plan benefits pending resolution of the dispute. If you
prevail in the arbitration, the amounts due to you under this Agreement are to
be immediately paid to you.

5.            Injunctive Relief. You acknowledge and agree that the remedy of
the Company at law for any breach of the covenants and agreements contained in
paragraph 2 of this Section D and in Section C, paragraph 4 will be inadequate,
and that the Company will be entitled to injunctive relief against any such
breach or any threatened, imminent, probable or possible breach. You represent
and agree that such injunctive relief shall not prohibit you from earning a
livelihood acceptable to you.

6.            Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

7.            Indemnification. The Company will indemnify you to the fullest
extent permitted by the laws of the State of Delaware and the existing By-laws
of the Company, in respect of all your services rendered to the Company and its
divisions and Subsidiaries prior to your Date of Termination. You shall be
entitled to the protection of any insurance policies the Company now or
hereafter maintains generally for the benefit of its directors, officers and
employees (but only to the extent of the coverage afforded by the existing
provisions of such policies) to protect against all costs, charges and expenses
whatsoever incurred or sustained by you in connection with any action, suit or
proceeding to which you may be made a party by reason of your being or having
been a director, officer or employee of the Company or any of its divisions or
Subsidiaries during your employment therewith.

8.            Further Assurances. Each party hereto agrees to furnish and
execute such additional forms and documents, and to take such further action, as
shall be reasonably and customarily required in connection with the performance
of this Agreement or the payment of benefits hereunder.

9.            Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer(s) as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in this Agreement.

10.          Termination of other Agreements. Upon execution by both parties,
this Agreement shall terminate all prior employment and severance agreements,
between you and the Company and its divisions or Subsidiaries.

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

11.          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

13.          Legal Fees And Expenses. Any other provision of this Agreement
notwithstanding, the Company shall pay all legal fees and expenses which you may
incur as a result of the Company's unsuccessful contesting of the validity,
enforceability or your interpretation of, or determinations under, any part of
this Agreement.

14.          Section 409A Provisions And Compliance.  The intent of the parties
is that this agreement comply with the Section 409A Provisions or is exempt
therefrom, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in accordance therewith.  Notwithstanding any other
provision of this Agreement to the contrary, the parties shall in good faith
amend this Agreement to the limited extent necessary to comply with the
requirements of the Section 409A Provisions in order to ensure that any amounts
paid or payable hereunder are not subject to the additional 20% income tax
thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
the Section 409A Provisions: (a) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (c) such payments shall be made on or before the last business day of your
taxable year following the taxable year in which the expense occurred, or such
earlier date as required hereunder.

15.          Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Delaware.

16.          Agreement Binding on Successors. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amounts would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee, or
other designee or, if there be no such designee, to your estate.

17.          Headings. All Headings are inserted for convenience only and shall
not affect any construction or interpretation of this Agreement.

18.          Tax Cutback.  In the event that you shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
“nature of compensation” (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of ownership or effective control covered by Section
280G(b)(2) of the

 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

Internal Revenue Code (“Code”) or any person affiliated with the Company or such
person) as a result of such change in ownership or effective control
(collectively the “Company Payments”), and such Company Payments will be subject
to the tax (“Excise Tax”) imposed by Section 4999 of the Code, the Company
Payments shall be reduced (such reduction the “Cutback”) to one dollar less than
the amount which would result in such Company Payments being subject to the
Excise Tax if after taking into account the Excise Tax and all U.S. federal,
state, and local income and payroll tax upon the Company Payments if the net
amount retained by you would be greater in the event of such reduction in
Company Payments then if such reduction in Company Payments did not occur.  To
the extent the Cutback applies, the Company Payments shall be reduced in the
following order: (a) payments under Section C, paragraph 3(a); (b) payments
under Section C, paragraph 3(b)(ii), and lastly (c) the remaining payments under
Section C on a pro-rata basis.  Notwithstanding anything in this provision or
Agreement to the contrary, you shall be solely liable for the Excise Tax, and
shall hold the Company harmless for any liability, not including penalties and
interest on such liability, for the Excise Tax including, but not limited to,
for failing to withhold or pay over any Excise Tax.  If the Cutback applies but
for any reason you pay the Excise Tax, including any applicable interest and
penalties, then the Company shall pay you an amount equal to the Cutback, plus
interest on the Cutback amount at a reasonable market rate, plus any interest
and penalties relating to the Excise Tax paid by you (plus a tax gross-up only
on the Excise Tax interest and penalties).  If the Cutback applies but for any
reason the Company pays the Excise Tax, including any applicable interest and
penalties, then the Company shall offset any amounts due from you, under this
provision or otherwise, by an amount equal to the Cutback, plus interest on the
Cutback amount at a reasonable market rate.

If this Agreement correctly sets forth our agreement on the subject matter
hereof, please sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this matter.

 

 

[Signature page to follow]




 

--------------------------------------------------------------------------------

CEO Change in Control Agreement

 

 

Sincerely,

 

 

 

ASHLAND GLOBAL HOLDINGS INC.

 

 

 

 

 

 

By:

 

 

 

ACCEPTED this ____ day of _____________, 2020.

 

 

Name

 